REDUCED GRAPHENE OXIDE-SILICON METAL PARTICLE COMPLEX, COMPLEX MANUFACTURING METHOD, AND SECONDARY BATTERY ELECTRODE COMPRISING COMPLEX
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 discloses wherein the spray drying is performed in a manner in which dispersion solutions containing reduced graphene oxides having different sizes are prepared respectively and then alternately spray dried. What is being alternated? Alternately with what? Is a different drying method incorporated? There is no explanation for this in the specifications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10-2016-0071926 A) and further in view of Jeong et al. (US 2014-0323596 A1).
Regarding claim 1, Jang et al. teach a method of manufacturing a graphene-oxide / silicon- metal-particle composite, comprising: preparing a graphene-oxide / silicon-metal-particle dispersion solution by mixing graphene-oxide dispersion solution with silicon metal particles; and manufacturing a composite powder having a core-shell structure by drying the graphene-oxide / silicon-metal-particle dispersion solution (Claim 1 discloses a method for preparing a silicon aggregate-graphene complex by preparing a mixed solution comprising silicon aggregates, graphene oxide, and a dispersion medium. Further the solution is spray-dried and heat treated to prepare a core-shell structure.).
However, Jang et al. does not teach preparing a reduced graphene-oxide dispersion solution by reducing graphene oxide formed through cation-pi interaction.
Jeong et al. teach a method for preparing a reduced graphene oxide dispersed at high concentration by a cation-pi interaction further by reducing a cation reaction-based graphene oxide dispersion solution (Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 2, the combination of Jang and Jeong teach the method of claim 1. Further, Jeong et al. teach wherein the preparing the reduced-graphene- oxide dispersion solution comprises: forming graphite oxide by oxidizing graphite (Claim 1, step 1 disclose synthesizing powdered graphite oxide flakes from powdered graphite flakes which is an oxidation step.); (Claims 1 and 6, step 2 disclose dispersing the graphene oxide in a solvent which is an exfoliation process.); preparing a graphene oxide dispersion solution comprising the graphene oxide through cation-pi interaction (Claim 1, step 3.); and preparing a reduced-graphene-oxide dispersion solution by reducing the graphene oxide dispersion solution (Claim 1, step 4).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 3, the combination of Jang and Jeong teach the method of claim 2. Further, Jeong et al. teach wherein the forming the graphite oxide is performed by subjecting a graphite flake to acid treatment using a Brodie method (Paragraph 0054 discloses an acid treatment of graphite flakes using the Brodie method.), wherein the acid treatment is performed by adding the graphite flake with fuming nitric acid or sulfuric acid and with sodium chlorate (NaClO4) or potassium permanganate (KMnO4) and conducting stirring (Paragraph 0055).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 4, the combination of Jang and Jeong teach the method of claim 2. Further, Jeong et al. teach wherein the forming the graphene oxide is performed by dispersing the graphite oxide in an alkaline solvent to afford a graphite oxide dispersion solution and exfoliating the graphite oxide in the dispersion solution (Paragraph 0059 discloses the solvent for dispersing the synthesized powdered graphite oxide flakes, an alkaline solvent, such as an aqueous hydrogen hydroxide (NaOH) solution.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 5, the combination of Jang and Jeong teach the method of claim 2. Further, Jeong et al. teach wherein the forming the graphene oxide dispersion solution comprises: forming a graphene oxide dispersion solution by dispersing and exfoliating the graphene oxide in an alkaline solvent (Paragraph 0059); and forming a cationically reacted graphene oxide dispersion solution through cation-pi interaction of a cation and a pi structure of an sp2 region by positioning a cation in a center of an array in which carbon atoms in the graphene oxide dispersion solution are two-dimensionally connected by sp2 bonding (Paragraphs 0051, 113, and 114 disclose placing a cation at a center of an arrangement of carbon atoms connected by sp2 bonding in two dimensions in the graphene oxide dispersed solution formed in step 2) to prepare a cation-reactive graphene oxide dispersed solution through the interaction of the cation and a pi structure in an sp2 region. In the graphene oxide dispersed solution, a cation is located at the center of an arrangement of carbon atoms connected by hexagonal sp2 bonding in two dimensions, and the interaction of the cation and a pi structure in a sp2 region is caused.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 6, the combination of Jang and Jeong teach the method of claim 1. Further, Jeong et al. teach wherein the wherein the preparing the reduced-graphene-oxide dispersion solution is performed by neutralizing a cationically reacted graphene oxide dispersion solution in a solvent to afford a solution, which is then added with a reducing agent and reduced through a wet process, wherein the reducing agent is selected from the group consisting of sodium hydroxide (NaOH), potassium hydroxide (KOH), ammonium hydroxide (NH4OH), sodium borohydride (NaBH4), hydrazine (N2H4), hydriodic acid, ascorbic acid and mixtures thereof (Claims 1 and 14)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 7, the combination of Jang and Jeong teach the method of claim 1. Further, Jeong et al. teach wherein the preparing the reduced-graphene- oxide / silicon-metal-particle dispersion solution is performed by adding and mixing the reduced graphene oxide and the silicon metal particles with a water- soluble polymer in order to increase dispersibility of the reduced graphene oxide and the silicon metal particles in water, wherein the water-soluble polymer is selected from the group consisting of polyvinyl alcohol, polyethylene glycol, polyethyleneimine, polyamideamine, polyvinyl formamide, polyvinyl acetate, polyacrylamide, polyvinylpyrrolidone, polydiallyldimethylammonium chloride, polyethylene oxide, polyacrylic acid, polystyrene sulfonic acid, polysilicic acid, polyphosphoric acid, polyethylene sulfonic acid, poly-3-vinyloxypropane-1-sulfonic acid, poly-4-vinylphenol, poly- 4-vinylphenyl sulfonic acid, polyethylene phosphoric acid, polymaleic acid, poly- 4-vinylbenzoic acid, methyl cellulose, hydroxyethyl cellulose, carboxymethyl cellulose, sodium carboxymethyl cellulose, hydroxypropyl cellulose, sodium carboxymethyl cellulose, polysaccharide, starch and mixtures thereof (Paragraph 0115 discloses polyethylene glycol.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 8, the combination of Jang and Jeong teach the method of claim 1. Further, Jang et al. teach wherein the composite powder obtained in the manufacturing the composite powder having a core-shell structure is configured such that the silicon metal particles are present inside as a core and the reduced graphene oxide is formed as an outer shell that surrounds the (Claims 1 and 2 disclose silicon aggregate is wrapped with a graphene shell to prepare a silicon aggregate-graphene composite having a core-shell structure.).
Regarding claim 9, the combination of Jang and Jeong teach the method of claim 1. Further, Jang et al. teach wherein the manufacturing the composite powder having a core-shell structure is performed by spray drying the reduced- graphene-oxide / silicon-metal-particle dispersion solution so that a surface of the silicon metal particles is surrounded by the reduced graphene oxide (Claims 1 and 21 disclose that the mixed solution is sprayed and dried and the silicon-aggregate-graphene complex has a core-shell structure in which the silicon aggregates are encapsulated with the graphene shell.).
Regarding claim 10, the combination of Jang and Jeong teach the method of claim 1. Further, Jang et al. teach wherein the spray drying is repeatedly performed so that the silicon metal particles are surrounded by the reduced graphene oxide and are not exposed outside (Claim 1 discloses the silicon aggregates are wrapped in a graphene shell.).
Regarding claim 12, Jang et al. teach a graphene-oxide / silicon-metal-particle composite, which is a composite powder having a core-shell structure in which silicon metal particles are present inside as a core and graphene oxide is formed as an outer shell that surrounds the silicon metal particles, manufactured by spray drying a graphene-oxide / silicon-metal-particle dispersion solution (Claim 1 discloses a method for preparing a silicon aggregate-graphene complex by preparing a mixed solution comprising silicon aggregates, graphene oxide, and a dispersion medium. Further the solution is spray-dried and heat treated to prepare a core-shell structure.)
Jeong et al. teach a method for preparing a reduced graphene oxide dispersed at high concentration by a cation-pi interaction further by reducing a cation reaction-based graphene oxide dispersion solution (Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Regarding claim 13, Jang et al. teach an anode for a secondary battery, comprising: a current collector; and an anode active material formed on one surface of the current collector (Abstract and paragraph 0132) and comprising a graphene-oxide / silicon-metal-particle composite, wherein the graphene-oxide / silicon-metal-particle composite is a composite powder having a core-shell structure in which silicon metal particles are present inside as a core and graphene oxide is formed as an outer shell that surrounds the silicon metal particles, manufactured by spray drying a graphene-oxide / silicon-metal-particle dispersion solution(Claim 1 discloses a method for preparing a silicon aggregate-graphene complex by preparing a mixed solution comprising silicon aggregates, graphene oxide, and a dispersion medium. Further the solution is spray-dried and heat treated to prepare a core-shell structure.). However, Jang et al. comprising the reduced graphene oxide obtained by reducing graphene oxide formed through cation-pi interaction and the silicon metal particles mixed with the reduced graphene oxide.
Jeong et al. teach a method for preparing a reduced graphene oxide dispersed at high concentration by a cation-pi interaction further by reducing a cation reaction-based graphene oxide dispersion solution (Claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Jang with Jeong in order to improve dispersability of the reduced graphene oxide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729